 

Exhibit 10.1

 

 

 

October 16, 2014

 

 

Lakes Florida Development, LLC

c/o Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305

Attention: Damon E. Schramm, General Counsel

 

 

Ladies and Gentlemen:

 

Reference is made to the Purchase Agreement, dated as of April 21, 2014, (the
“Purchase Agreement”), by and among Lakes Florida Development, LLC, a Minnesota
limited liability company (the “Seller”) and ONDISS Corp., a Florida corporation
(the “Purchaser” and, together with the Seller, the “Parties”).

 

As set forth herein, the Parties wish to (a) accelerate all remaining scheduled
Closings pursuant to Section 1.3 of the Purchase Agreement and offer a discount
to the balance of the Purchase Price; and (b) agree to certain other matters as
set forth in this letter agreement (this “Letter Agreement”). Capitalized terms
used, but not otherwise defined, in this Letter Agreement shall have the
meanings ascribed to them in the Purchase Agreement.

 

In consideration of the mutual agreements, provisions and covenants contained in
this Letter Agreement and the Purchase Agreement, the Parties hereto hereby
agree as follows:

 

1.     Accelerated Balance of Purchase Price. As of the date hereof, the balance
of the discounted Purchase Price is One Million Three Hundred Ninety One
Thousand Nine Dollars ($1,391,009). The Purchaser shall pay the balance of the
Purchase Price to the Seller on the Second Closing Date, as defined below.

 

2.     Accelerating Closing. Pursuant to Section 1.3 of the Purchase Agreement,
all remaining Closings are hereby accelerated to October 21, 2014 or such other
date as the Parties may agree in writing (the “Second Closing Date”). On the
Second Closing Date, the Seller shall transfer and assign to the Purchaser the
balance of the Purchased Interests, which represent three percent (3.0%) of the
Member Interests of the Company.

 

3.     Notice. The Parties hereby waive the notice requirements contained in
Sections 1.3 and 8.4 of the Purchase Agreement.

 

4.     Governing Law. This Letter Agreement shall be deemed to be a contract
made under the laws of the State of Florida and, for all purposes, shall be
governed by and construed in accordance with the laws of such state.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     No Further Effect; Amendments. Except as expressly set forth herein, this
Letter Agreement does not, by implication or otherwise, alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Purchase Agreement. Any amendment or supplement to
this Letter Agreement or waiver of any provision hereof shall require the
written consent of each party hereto.

 

6.     Miscellaneous. This Letter Agreement may be executed in any number of
counterparts (including facsimile and PDF counterparts), any one of which need
not contain the signatures of more than one of the Parties. Each counterpart
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument. This Letter Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof, and may not be amended or modified except in writing signed by
each party hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have hereby executed this Letter
Agreement, as of the date first above written.

 

 

SELLER:

 

        LAKES FLORIDA DEVELOPMENT, LLC, a Minnesota limited liability company  

 

 

 

 

 

By:

/s/ Damon Schramm

 

 

Name:

Damon Schramm

 

 

Title:

Secretary

 

                  PURCHASER:             ONDISS Corp., a Florida corporation    
        By: /s/ Federico de Achaval     Name: Federico de Achaval     Title:
President  

  

 

 

 

 

 

 

Signature page to Side Letter